SUBSCRIPTION AGREEMENT BETWEEN THE FUND AND THE INVESTOR LOCORR MANAGED FUTURES STRATEGY FUND LETTER OF INVESTMENT INTENT February 23, 2011 To the Board of Trustees ofLoCorr Investment Trust: Effective as of the date first written above, the undersigned (the "Purchaser") subscribes to purchase a beneficial interest ("Interest") in the LoCorr Managed Futures Strategy Fund, in the amount of $100,000.00 for 10,000 shares at net asset value of $10.00 per share, in consideration for which the Purchaser agrees to transfer to you upon demand cash in the amount of $100,000.00. The Purchaser agrees that each Interest is being purchased for investment purposes only and with no present intention of reselling or redeeming said Interest. LoCorr Fund Management, LLC /s/ Jon C. Essen By:Jon C. Essen Its:Chief Operating Officer
